       Case:19-15008-EEB Doc#:2 Filed:06/11/19                                 Entered:06/11/19 11:50:53 Page1 of 9


 Fill in this information to identify your case
 Debtor 1: Lloyd                   Eugene            Mitchell                    Case #:
             First Name            Middle Name       Last Name

 Debtor 2:                                                                       Chapter: 13
             First Name            Middle Name       Last Name



Local Bankruptcy Form 3015-1.1
Chapter 13 Plan
Including Valuation of Collateral and Classification of Claims
Complete applicable sections. This chapter 13 plan dated           6/11/19        supersedes all previously filed plans.

 Part 1       Notices
1.1.    To Creditors: THIS PLAN MAY MODIFY YOUR RIGHTS. If you oppose any provision of the plan you must file a written
objection with the Court by the deadline fixed by the Court. (Applicable deadlines given by separate notice.) If you do not file a
timely objection, you will be deemed to have accepted the terms of the plan, which may be confirmed without further notice or
hearing. Creditors must file timely proofs of claim in order to receive the applicable payments.

1.2.   Nonstandard Provisions
             This plan contains nonstandard provisions set out in Part 12 of the plan

1.3.   Motions for Valuation of Collateral and Determination of Secured Status under 11 U.S.C. § 506
           This plan contains a motion for valuation of PERSONAL PROPERTY collateral and determination of secured status
           under 11 U.S.C. § 506. Additional details are provided in Part 7.4 of this plan.

             The debtor is requesting a valuation of REAL PROPERTY collateral and determination of secured status under
             11 U.S.C. § 506 by separate motion. Additional details are provided in Parts 7.3 and/or Part 7.4 of this plan.
             Status of motion:

             [list status of motion here (i.e. date filed, date granted, to be filed contemporaneously, etc.)]
1.4.   Motions for Lien Avoidance 11 U.S.C. § 522(f)
           The debtor is requesting avoidance of a judicial lien or nonpossessory, non-purchase-money security interest under
           11 U.S.C. § 522(f) by separate motion. Additional details are provided in Part 10.4 of this plan. Status of motion:

             [list status of motion here (i.e. date filed, date granted, to be filed contemporaneously, etc.)]

 Part 2       Background Information
2.1    Prior bankruptcies pending within one year of the petition date for this case:

          Case number and chapter                     Discharge or dismissal/conversion                            Date


2.2    Discharge: The debtor:

             is eligible for a discharge
       OR

             is not eligible for a discharge and is not seeking a discharge.

2.3    Domicile and Exemptions:
       Prior states of domicile:

          within 730 days: CO
          within 910 days: CO

       The debtor is claiming exemptions available in the          state of           Colorado            or     federal exemptions.




 L.B.F. 3015-1.1 (12/18)                                                                                                       Page 1
          Case:19-15008-EEB Doc#:2 Filed:06/11/19                         Entered:06/11/19 11:50:53 Page2 of 9


Debtor:    Lloyd Eugene Mitchell                                                         Case number:


2.4       Domestic Support: The debtor owes or anticipates owing a Domestic Support Obligation as defined in
          11 U.S.C. § 101(14A). Notice shall be provided to these parties in interest:

          A.   Spouse/Parent:


          B.   Government:


          C. Assignee or other:


          D. The debtor         has provided the trustee with the address and phone number of the Domestic Support Obligation
             recipient, or       cannot provide the address or phone number because it/they is/are not available.

2.5       Median Income: The current monthly income of the debtor, as reported on Official Form 122C-1 or 122C-2, as
          applicable, is  below,      equal to, or      above the applicable median income.

 Part 3         Plan Analysis
3.1       Total Debt Provided for under the Plan and Administrative Expenses
          A. Total Priority Claims (Class One)
             1. Unpaid attorney's fees                                                                                     $55.00
                 (Total attorney's fees are estimated to be    $4,100.00     of which     $0.00      has been prepaid)
             2. Unpaid attorney's costs (estimated)                                                                         $0.00
             3. Total taxes
                 (Federal         $0.01      ; State      $0.00      ; Other        $0.01      )                             $0.02
             4. Other priority claims                                                                                        $0.00
          B. Total payments to cure defaults (Class Two)                                                                     $0.00
          C. Total payments on secured claims (Class Three)                                                                  $0.00
          D. Total payments on unsecured claims (Class Four)                                                             $2,563.98
          E. Sub-Total                                                                                                   $2,619.00
          F. Total trustee's compensation (10% of debtor's payments)                                                      $291.00
          G. Total debt and administrative expenses                                                                      $2,910.00

3.2       Reconciliation with Chapter 7
          A.   The net property values set forth below are liquidation values rather than replacement values. The replacement
               values may appear in Class Three of the plan.
          B.   Assets available to Class Four unsecured creditors if Chapter 7 filed:
               1. Value of debtor's interest in non-exempt property                                                        $1,200.00

 Property                                   Value           Less costs   Less liens        X Debtor's   Less              = Net value
                                                            of sale                         interest    exemptions
approx. 1,200                                   $1,200.00        $0.00           $0.00      $1,200.00          $0.00        $1,200.00

               2.Plus: value of property recoverable under avoiding powers                                                       $0.00
               3.Less: estimated Chapter 7 administrative expenses                                                              $95.00
               4.Less: amounts payable to priority creditors                                                                     $0.02
               5.Equals: estimated amount payable to Class Four creditors if Chapter 7 filed (if negative, enter             $1,104.98
                 zero)
          C. Estimated payment to Class Four unsecured creditors under the Chapter 13 Plan plus any funds
             recovered from "other property" described in Part 4.1.D below                                                   $2,563.98




 L.B.F. 3015-1.1 (12/18)                                                                                                      Page 2
          Case:19-15008-EEB Doc#:2 Filed:06/11/19                           Entered:06/11/19 11:50:53 Page3 of 9


Debtor:    Lloyd Eugene Mitchell                                                          Case number:



 Part 4         Properties and Future Earnings Subject to the Supervision and Control of the Trustee
4.1       Future Earnings: The debtor submits to the supervision and control of the trustee all or such portion of the debtor's
          future earnings or other future income as is necessary for the execution of the Plan, including:
          A.    Future earnings which shall be paid to the trustee for a period of approximately      60   [#] months, beginning
                           7/11/19             [month/day/year] as follows:
          B.
                 Number of payments                            Amount of payments                                 Total
                            3                                                $20.00                                       $60.00
                            57                                               $50.00                                  $2,850.00
                                                                   Total of monthly payments                         $2,910.00

          C. Amounts for the payment of Class Five post-petition claims included in above:            $0.00        [amount]
          D. Other property:

               [specify].
4.2       Payments: The debtor agrees to make payments under the Plan as follows:

               Voluntary wage assignment to employer: Paid in the following manner:                           to be deducted
                                 [time period, e.g., weekly, monthly, per pay period, etc.].
               Employer's name, address, telephone number:




          OR

               Direct payment from debtor to trustee.

 Part 5         Class One - Claims Entitled to Priority Under 11 U.S.C. § 507
Unless other provision is made in paragraph 10.3, each creditor in Class One shall be paid in full in deferred cash payments
prior to the commencement of distributions to any other class (except that the payments to the trustee shall be made by
deduction from each payment made by the debtor to the trustee) as follows:

5.1       Allowed administrative expenses:
          A. Trustee's compensation (10% of amounts paid by debtor under this Plan)                                       $291.00
          B. Attorney's Fees (estimated and subject to allowance)                                                          $55.00
          C. Attorney's Costs (estimated and subject to allowance)                                                          $0.00

5.2       Other priority claims to be paid in the order of distribution provided by 11 U.S.C. § 507 [if none, indicate]:
          A. Domestic Support Obligations: A proof of claim must be timely filed in order for the trustee to distribute
              amounts provided by the plan.
              1. Priority support arrearage: The debtor owes past due support to
                  in the total amount of                      that will be paid as follows:
                       Distributed by the trustee pursuant to the terms of the Plan; or
                       The debtor is making monthly payments via a wage order            or directly (reflected on Schedule I or J) in
                       the amount of                      to                                                               . Of that
                       monthly amount,                        is for current support payments and                        is to pay the
                       arrearage.
              2. Other: For the duration of the plan, during the anniversary month of confirmation, the debtor shall file with the
                  Court and submit to the trustee an update of the required information regarding Domestic Support Obligations
                  and the status of required payments.




 L.B.F. 3015-1.1 (12/18)                                                                                                           Page 3
          Case:19-15008-EEB Doc#:2 Filed:06/11/19                                  Entered:06/11/19 11:50:53 Page4 of 9


Debtor:    Lloyd Eugene Mitchell                                                                Case number:


          B.   Taxes
               1. Federal taxes                                                                                                       $0.01
               2. State taxes                                                                                                         $0.00
               3. Other taxes
                   Colorado Department of Revenue                                                                                     $0.01
          C. Other Priority Claims

 Part 6         Class Two - Defaults
6.1       Modification of Rights: If debtor is proposing to modify the rights of creditors in Class Two, debtor must specifically
          serve such creditor in the manner specified in Fed. R. Bankr. P. 9014 and 7004.

6.2       Class Two A [if none, indicate]: Claims set forth below are secured only by an interest in real property that is the
          debtor's principal residence located at
          Defaults shall be cured and regular payments shall be made:

               None

          OR

                       Creditor                       Total default           Interest   Total amount to    No. of        Regular monthly
                                                      amount to be              rate      cure arrearage    months         payment to be
                                                         cured*                                             to cure       made directly to
                                                                                                                             creditor /
                                                                                                                            Date of first
                                                                                                                              payment
 * The lesser of this amount or the amount specified in the Proof of Claim.

6.3       Class Two B [if none, indicate]: Pursuant to 11 U.S.C. § 1322(b)(5), secured (other than claims secured only by an
          interest in real property that is the debtor's principal residence) or unsecured claims set forth below on which the last
          payment is due after the date on which the final payment under the Plan is due. Defaults shall be cured and regular
          payments shall be made:

               None
          OR

                     Creditor /                       Total default           Interest   Total amount to    No. of        Regular monthly
               Description of collateral              amount to be              rate      cure arrearage    months         payment to be
                                                        Cured**                                             to cure       made directly to
                                                                                                                             creditor /
                                                                                                                            Date of first
                                                                                                                              payment
 ** The lesser of this amount or the amount specified in the Proof of Claim.

6.4       Class Two C [if none, indicate]: Executory contracts and unexpired leases are rejected, except the following, which are
          assumed:

               None

          OR

                          Other party to lease or contract /                             Total amount to    No. of        Regular monthly
                   Property, if any, subject to the contract or lease                      cure, if any     months         payment to be
                                                                                                            to cure       made directly to
                                                                                                                             creditor /
                                                                                                                            Date of first
                                                                                                                              payment

          A.   In the event that debtor rejects the lease or contract, creditor shall file a proof of claim or amended proof of claim
               reflecting the rejection of the lease or contract within 30 days of the entry of the order confirming this plan, failing
               which the claim may be barred.



 L.B.F. 3015-1.1 (12/18)                                                                                                              Page 4
          Case:19-15008-EEB Doc#:2 Filed:06/11/19                             Entered:06/11/19 11:50:53 Page5 of 9


Debtor:    Lloyd Eugene Mitchell                                                             Case number:



 Part 7         Class Three - All Other Allowed Secured Claims
Claims shall be divided into separate classes to which 11 U.S.C. § 506 shall or shall not apply as follows:
7.1       Modification of Rights: If debtor is proposing to modify the rights of creditors in Class Three, debtor must specifically
          serve such creditor in the manner specified in Fed. R. Bankr. P. 9014 and 7004.

7.2       Adequate Protection: If adequate protection payments are indicated, such payments will be made by the trustee to the
          creditors indicated above until such time that superior class creditors are paid in full. Any adequate protection payments
          made will be subtracted from the total amount payable. Unless otherwise provided, adequate protection payments will
          accrue from the date of filing but will not be made until the creditor has filed a timely proof of claim.

7.3       Secured claims subject to 11 U.S.C. § 506 (Real Property): In accordance with Fed. R. Bankr. P. 3012 and 7004 and
          L.B.R. 3012-1, the debtor has filed and served a separate motion for valuation of collateral and determination of secured
          status under 11 U.S.C. § 506 as to the real property and claims listed in Part 1.3 of this plan and below. The plan is
          subject to the court's order on the debtor's motion. If the court grants the debtor's motion, the creditor will have an
          unsecured claim in the amount of the debt as stated in any timely filed, allowed proof of claim, including such claims filed
          within thirty days from entry of an order determining secured status under Fed. R. Bankr. P. 3002(c)(1) and (3). The
          creditors listed in Part 1.3 and below shall retain the liens securing their claims until discharge under 11 U.S.C. § 1328,
          or, if the debtor is not eligible for a discharge, upon the debtor's successful completion of all plan payments and the
          closing of the case.

               None
          OR

                       Name of creditor                         Description of collateral (pursuant to L.B.R. 3012-1)      Proof of claim
                                                                                                                           amount, if any

7.4       Secured claims subject to 11 U.S.C. § 506 [if none, indicate]: The debtor moves the court, through this chapter 13 plan,
          for a valuation of collateral and determination of secured status under 11 U.S.C. § 506 regarding the property and claims
          below. The creditors shall retain the liens securing their claims until discharge under 11 U.S.C. § 1328 or payment in full
          under nonbankruptcy law.

               None
          OR
          A.   The following creditors shall be paid the value of their interest in collateral. Any remaining portion of the allowed
               claim shall be treated as a general unsecured claim.

                        Creditor /                         Confirmation        Amount of       Interest      Adequate        Total amount
                 Description of collateral                   value of           debt as          rate        protection         payable
                                                            collateral         scheduled                     payment

          B.   The following creditors shall be paid the remaining balance payable on the debt over the period required to pay the
               sum in full.

                        Creditor /                         Confirmation        Amount of       Interest      Adequate        Total amount
                 Description of collateral                   value of           debt as          rate        protection         payable
                                                            collateral         scheduled                     payment

7.5       Secured claims to which 11 U.S.C. § 506 shall not apply (personal property) [if none, indicate]: The following creditors
          shall retain the liens securing their claims, and they shall be paid the amount specified which represents the remaining
          balance payable on the debt over the period required to pay the sum in full:

               None
          OR




 L.B.F. 3015-1.1 (12/18)                                                                                                               Page 5
          Case:19-15008-EEB Doc#:2 Filed:06/11/19                              Entered:06/11/19 11:50:53 Page6 of 9


Debtor:    Lloyd Eugene Mitchell                                                              Case number:



 Creditor /                                                                  Amount of        Interest     Adequate         Total amount
 Description of collateral                                                   debt as          rate         protection       payable
                                                                             scheduled                     payment

7.6       Property being surrendered [if none, indicate]: The debtor surrenders the following property securing an allowed
          secured claim to the holder of such claim:

               None
          OR

                       Creditor                                         Property                          Anticipated date of surrender
Eldorado Resorts                                    Time Stare 2626 E. Oakland Park. Blvd.

7.7       Relief from Stay: Relief from the automatic stay and co-debtor stay to permit enforcement of the liens encumbering
          surrendered property shall be deemed granted by the Court at the time of confirmation of this Plan pursuant to
          11 U.S.C. §§ 362(a) and 1301(a) and Fed. R. Bankr. P. 3015-1(d). With respect to property surrendered, no distribution
          on the creditor's claim shall be made unless that creditor files a proof of claim or an amended proof of claim to take into
          account the surrender of the property.

 Part 8         Class Four - Allowed Unsecured Claims Not Otherwise Referred To in the Plan
8.1       Payment of Class Four Claims: Class Four Claims are provided for in an amount not less than the greater of:
          A. The amount necessary to meet the best interests of creditors pursuant to 11 U.S.C. § 1325(a)(4) as set forth in
             Part 3.2; or
          B. Total disposable income for the applicable commitment period defined by 11 U.S.C. § 1325(b)(1)-(4).

8.2       Disposable Income: The monthly disposable income of Not Determined has been calculated on Form 122C-1 or
          122C-2, as applicable. Total disposable income is Not Determined , which is the product of monthly disposable income of
          of Not Determined times the applicable commitment period of     36 months .

8.3       Classification of Claims:
          A.       Class Four claims are of one class and shall be paid a pro rata portion of all funds remaining after payment by
              the trustee of all prior classes;

               OR
          B.        Class Four claims are divided into more than one class as follows:

               [describe].
8.4       Non-Dischargeable Claims: A timely filed claim, found by the Court to be non-dischargeable pursuant to
          11 U.S.C. § 523(a)(2), (4), or (6), will share pro-rata in the distribution to Class Four. Collection of the balance is stayed
          until the case is dismissed, converted to a Chapter 7 or discharge enters, unless ordered otherwise.

 Part 9         Class Five - Post-Petition Claims Allowed Under 11 U.S.C. § 1305 (if none indicate)
Post-petition claims allowed under 11 U.S.C. § 1305 shall be paid as follows:


OR
       None

 Part 10        Other Provisions
10.1      Direct Payments: Payment will be made directly to the creditor by the debtor on the following claims:

                      Creditor                                     Collateral, if any                 Monthly payment       No. of months
                                                                                                          amount              to payoff

10.2      Effective Date of Plan: The effective date of this Plan shall be the date of entry of the Order of Confirmation.


 L.B.F. 3015-1.1 (12/18)                                                                                                            Page 6
          Case:19-15008-EEB Doc#:2 Filed:06/11/19                             Entered:06/11/19 11:50:53 Page7 of 9


Debtor:    Lloyd Eugene Mitchell                                                            Case number:


10.3      Order of Distribution:
          A.      The amounts to be paid to the Class One creditors shall be paid in full, except that the chapter 13 trustee's fee
             shall be paid up to, but not more than, the amount accrued on actual payments made to date. After payment of the
             Class One creditors, the amounts to be paid to cure the defaults of the Class Two A, Class Two B and Class Two C
             creditors shall be paid in full before distributions to creditors in Classes Three, Four, and Five (strike any portion of
             this sentence which is not applicable). The amounts to be paid to the Class Three creditors shall be paid in full
             before distributions to creditors in Classes Four and Five. Distributions under the plan to unsecured creditors will
             only be made to creditors whose claims are allowed and timely filed pursuant to Fed. R. Bankr. P. 3002 and 3004
             and after payments are made to Classes One, Two A, Two B, Two C and Three above in the manner specified in
             Parts 5, 6, 7, and 8.1.

          B.       Distributions to classes of creditors shall be in accordance with the order set forth above, except:


10.4      Motions to Avoid Liens under 11 U.S.C. § 522(f): In accordance with Fed. R. Bankr. P. 4003(d), the debtor intends to file
          or has filed, by separate motion served in accordance with Fed. R. Bankr. P. 7004, a motion to avoid lien pursuant to
          11 U.S.C. § 522(f) as to the secured creditors listed in Part 1.4 and below:

                      Creditor                                Description of collateral              Date motion to       Date of order
                                                            (pursuant to L.B.R. 4003-2)              avoid lien filed       granting
                                                                                                                           motion or
                                                                                                                            pending

10.5      Student Loans:
               No student loans

          OR
               Student loans are to be treated as an unsecured Class Four claim or as follows:
               [describe].
10.6      Restitution:
               No restitution
          OR

               The debtor owes restitution in the total amount of                                        which is paid directly to
                                                                    in the amount of                     per month for a period of
                                   months; or as follows:


10.7      Reinvestment of Property in debtor: All property of the estate shall vest in the debtor at the time of confirmation of this
          Plan.
10.8      Insurance: Insurance in an amount to protect liens of creditors holding secured claims is currently in effect and
          will   will not  [check one] be obtained and kept in force through the period of the Plan.

                 Creditor to whom this Applies /                Coverage amount        Insurance company, policy number, and agent
                       Collateral covered                                                  name, address and telephone number

          Applicable policies will be endorsed to provide a clause making the applicable creditor a loss payee of the policy.




 L.B.F. 3015-1.1 (12/18)                                                                                                          Page 7
          Case:19-15008-EEB Doc#:2 Filed:06/11/19                            Entered:06/11/19 11:50:53 Page8 of 9


Debtor:    Lloyd Eugene Mitchell                                                             Case number:



 Part 11      Presumptively Reasonable Fee
The following election is made:
     Counsel elects the Presumptively Reasonable Fee pursuant to L.B.R. 2016-3(a). Any objection to the allowance of the
     Presumptively Reasonable Fee must be made by the objection deadline to confirmation.

OR

     Counsel elects to file the Long Form Fee Application pursuant to L.B.R. 2016-3(b).


 Part 12      Nonstandard Plan Provisions
Under Bankruptcy Rule 3015.1(e), nonstandard provisions must be set forth below. A nonstandard provision is a provision not
otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

     None

OR
     The following plan provisions will be effective only if there is a check in the box "included" in Part 1.2.:

 Part 13      Signature of Debtor's Attorney or Debtor (if unrepresented)
I certify that the wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the Official Form
3015-1.1, and that the plan contains no nonstandard provisions other than those set out in Part 12.


Dated: June 11, 2019                                                By: /s/ Carl Fritz
                                                                        Carl Fritz, Counsel to Debtor(s)
                                                                        Bar Number: 24184
                                                                        Wachsmann & Associates, P.C.
                                                                        6053 S Quebec St., Ste. 103
                                                                        Englewood, CO 80111
                                                                        cgfritz@msn.com
                                                                        Phone: (303) 796-8787
                                                                        Fax: (303) 796-8798
                                                                        cgfritz@msn.com




 L.B.F. 3015-1.1 (12/18)                                                                                                         Page 8
          Case:19-15008-EEB Doc#:2 Filed:06/11/19                            Entered:06/11/19 11:50:53 Page9 of 9


Debtor:    Lloyd Eugene Mitchell                                                        Case number:



 Part 14      Verification of Debtor
I declare under penalty of perjury that the foregoing is true and correct.


Dated: June 11, 2019                                              By: /s/ Lloyd Eugene Mitchell
                                                                      Lloyd Eugene Mitchell, Debtor
                                                                      6140 S. Gunclub Rd
                                                                      Aurora, CO 80016




 L.B.F. 3015-1.1 (12/18)                                                                                       Page 9
